Citation Nr: 0105089	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome with associated back pain, currently rated as 30 
percent disabling.  

2.  Entitlement to an initial compensable rating for hiatal 
hernia.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cyst on the right kidney with hematuria.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's verified active military service extended from 
November 1975 to November 1978 and from June 1989 to June 
1993.  Prior to November 1975 veteran apparently had a period 
of unverified active military service for a period of 1 year 
10 months and 17days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for a hiatal hernia, denied service connection for 
post traumatic stress disorder (PTSD), and denied the 
veteran's attempt to reopen his claim for service connection 
for a right kidney cyst and hematuria.  

With respect to the issue involving the veteran's right 
kidney cyst and hematuria, the RO denied service connection 
for this disorder in November 1994.  The veteran filed a 
timely notice of disagreement in April 1995.  The RO finally 
issued a statement of the case on this issue in October 1996.  
The veteran did not file any substantive appeal and the 
denial of service connection became final.  In the present 
claim, the RO has treated the veteran's claim for service 
connection for "cystic disease, right kidney" as distinct 
from the issue of "new and material evidence to reopen a 
claim for service connection for hematuria due to a cyst on 
the right kidney."  Simply put they are the same claim.  The 
veteran's hematuria, blood in the urine, is a symptom of the 
cyst.  The 1994 rating decision addressed both the symptom, 
hematuria, and the underlying cause, the cyst.  The issue is 
one issue and is properly addressed as one of reopening the 
claim.  This issue, along with the issue of service 
connection for PTSD, is the subject of a remand, which 
follows the Board's decision.  

With respect to the veteran's claims for increased ratings, 
the RO granted service connection for hiatal hernia in a 
January 1999 rating decision.  However, the RO also rated the 
disorder as part of the veteran's service-connected irritable 
bowel syndrome.  The veteran's contention has not been that 
his irritable bowel syndrome warrants an increased rating, 
but that his service-connected hiatal hernia is a separate 
and distinct disability which warrants a separate rating.  
The Board agrees with this distinction, as noted in the 
statement of the issues above.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to his claims involving his irritable bowel syndrome and his 
hiatal hernia.

2.  The veteran's service-connected irritable bowel syndrome 
is manifested by abdominal cramps, irregular bowel movements 
alternating between constipation and diarrhea, and occasional 
blood in the stool.

3.  The veteran's service-connected hiatal hernia is 
manifested by heartburn with reflux but no vomiting, chest 
pain, and occasional or seldom dysphagia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.114 and Diagnostic Code 7319 (2000).  

2.  The criteria for a 10 percent rating, and not in excess 
thereof, for hiatal hernia, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.114 and Diagnostic Code 7346 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

II.  Irritable Bowel Syndrome

The veteran was first diagnosed with irritable bowel syndrome 
during military service.  He has continued to have symptoms 
to this day.  

In October 1993 a VA examination of the veteran was 
conducted.  The veteran reported having symptoms of abdominal 
cramps, alternating diarrhea and constipation, and blood in 
the stool.  Physical examination revealed some abdominal 
tenderness and low back tenderness.  The diagnosis was 
history of irritable bowel syndrome.  

In December 1995 another VA examination of the veteran was 
conducted.  The veteran reported having abdominal cramping 
and pain.  He also reported having irregular bowel movements 
which varied between constipation and diarrhea.  Physical 
examination revealed abdominal tenderness.  No nausea, 
anemia, or weight loss was noted.  The diagnosis was 
irritable bowel syndrome and hiatal hernia.  In October 1996 
another VA examination of the veteran was conducted which 
resulted in similar findings.  

VA outpatient treatment records dated in 1998 reveal some 
treatment for the veteran's irritable bowel syndrome.  In 
October 1998 the most recent VA examination of the veteran 
was conducted.  The veteran reported having heartburn, chest 
pain, and abdominal cramps.  Again he reported irregular 
bowel movements alternating between constipation and diarrhea 
with some blood in the stool.  The diagnosis was irritable 
bowel syndrome.    

The service connected irritable bowel syndrome is currently 
rated as 30 percent disabling under diagnostic code 7319.  
That rating contemplates severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  The 30 percent rating 
is the highest rating assignable.  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7319 (2000).   

The evidence is against an increased rating for the veteran's 
service-connected irritable bowel syndrome.  The veteran is 
already rated at 30 percent which is the highest rating 
assignable under diagnostic code 7319.  The symptoms reported 
by the veteran exactly match the criteria contemplated by a 
30 percent disability rating.  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7319 (2000).  Moreover, while higher ratings 
are assignable under diagnostic code 7323 for ulcerative 
colitis, there is no medical evidence that the veteran has 
colitis or any of the criteria contemplated under that 
diagnostic code.  38 C.F.R. Part 4, § 4.114, Diagnostic Code 
7323 (2000).  As such the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected irritable bowel syndrome.  
§4.112 Weight loss.

III.  Hiatal Hernia

The veteran's service medical records reveal a diagnosis of 
hiatal hernia during service.  The veteran still suffers from 
this disorder and service connection was granted in a January 
1999 rating decision.  However, the hiatal hernia was rated 
along with the veteran's service-connected irritable bowel 
syndrome.  The veteran's assertion is that his hiatal hernia 
is a distinct disability which should be rated separately.  
VA regulations state that "there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title 'Diseases of the Digestive System,' do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in §4.14."  38 C.F.R. § 4.113 (2000).  
In the present case, this is not applicable.  The veteran's 
irritable bowel syndrome is a lower digestive disorder with 
symptoms of abdominal cramping, diarrhea, and constipation.  
The veteran's hiatal hernia is an upper digestive disorder 
with symptoms of chest pain, and heartburn.  As such, the two 
disabilities are properly rated separately.

The issue involving rating the veteran's service-connected 
hiatal hernia is also one involving an initial disability 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found). 

At the December 1995 VA examination, the veteran reported 
having some heartburn, but no nausea or vomiting.  He also 
reported having minimal dysphagia.  Examination revealed that 
the veteran was neither anemic nor malnourished.  The 
diagnosis included a diagnosis of hiatal hernia.

In October 1998 the most recent VA examination of the veteran 
was conducted.  The veteran reported having heartburn with 
reflux but no vomiting.  He also reported chest pain and 
occasional or seldom dysphagia.  He reported good appetite.  
No nausea, vomiting, weight loss, hematemesis, melena was 
noted.  

Hiatal hernias are rated under diagnostic code 7346.  A 60 
percent rating contemplates symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating contemplates 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating contemplates a hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7346 (2000).  The 60 percent disability 
rating is the highest rating assignable under this diagnostic 
code.  

The veteran asserts that his service-connected hiatal hernia 
should be rated as 30 percent disabling.  The evidence does 
not support such a rating.  The medical evidence of record 
reveals that the veteran has heartburn with reflux but no 
vomiting along with reported chest pain and occasional or 
seldom dysphagia.  There is no nausea, vomiting, weight loss, 
hematemesis, melena.  As such the veteran does not warrant a 
60 percent rating.  While he has several of the symptoms 
contemplated by the 30 percent rating, the veteran does not 
have considerable impairment of health.  Specifically, his 
appetite is good and there is no weight loss.  Moreover, some 
of the symptoms reported by the veteran occur very 
infrequently.  As such, the preponderance of evidence 
supports an assignment of a 10 percent disability rating, and 
not in excess there of, for the veteran's service-connected 
hiatal hernia.  


ORDER

An increased rating for irritable bowel syndrome is denied.

A disability rating of 10 percent, and not in excess thereof, 
is granted for hiatal hernia, subject to the law and 
regulations governing the payment of monetary awards.  


REMAND

The veteran's claims for PTSD and a right renal cyst require 
remand.  

Initially, we note that there are questions about the 
veteran's service.  His discharge papers, DD 214, for his 
period of service from November 1975 to November 1978 lists a 
prior period of active service of 1 year 10 months and 
17days.  This period of service has never been verified.  
This must be done.  

With respect to the veteran's claim for to reopen service 
connection for a right renal cyst, the veteran's entrance 
medical history for his second period of verified active 
service dated April 1989 states "hematuria 4 years ago on 
separation physical.  Repeated UA was clear at PMD."  This 
implies that the veteran had a separation physical 
examination in 1985.  Since he separated from service in 
1978, the Board is confused by this entry.  Did the veteran 
have some period of reserve service in the intervening period 
of time?  If so, the RO needs to verify this service and 
obtain these records.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

The Board also notes that the Court held in West v. Brown, 7 
Vet. App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review.  In the case of Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is an essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991), 38 C.F.R. § 3.304 (2000), and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the occurrence of the recognizable stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was ". . . engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  The Court, in Hayes, 
articulated a two-step process of determining whether a 
veteran has "engaged in combat with the enemy."  First, it 
must be determined, through recognized military citations or 
other supported evidence, that the veteran was engaged in 
combat with the enemy, and that the claimed stressors are 
related to said combat.  

If the determination, with respect to this type, is 
affirmative, then and only then the second step requires that 
the veteran's lay testimony, regarding the claimed stressors, 
must be accepted as conclusive after the actual occurrence.  
Moreover, no further development or corroborative evidence 
will be required provided that the veteran's testimony is 
found to be credible and ". . .consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, at 98.  In other words, the claimant's assertions 
that he fought against an enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he ". . . engaged in combat with 
the enemy."  The Board further notes that the Court has 
indicated that the mere presence in a combat situation is not 
sufficient to show that an individual was engaged in combat 
with the enemy.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
affirmed on reconsideration, 1 Vet. App. 406 (1991).

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD. Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2000).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

In light of the foregoing and recognizing the VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim, when the claim is remanded, further development of 
the claim for PTSD should occur. 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to indicate all of the dates of 
his military service, both active duty and 
reserves.  The RO should specifically ask 
the veteran to provide a narrative of any 
service prior to November 1975 and any 
reserve service between 1978 and 1989.  
Subsequently, the RO should attempt to 
verify with the service department or the 
appropriate records depository all periods 
of service indicated by the veteran.  The 
RO is specifically requested verify the 
veteran's period of military service prior 
to 1975 as indicated on his first DD 214.

2.  The RO should ask the veteran to give 
as specific information as possible as to 
the date and place of his first diagnosis 
of hematuria.

3.  The RO should request the service 
department or the appropriate records 
depository copies of the veteran's service 
medical records for any periods of 
military service verified above which are 
not already of record.  

4.  The RO should request from the veteran 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in South West 
Asia, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

5.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA MANUAL 
M21-1, Part VI, Paragraph 7.46 (1992).  
They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a VA psychiatrist to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
the examiner determines that the veteran 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should attempt to reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with Duran v. Brown, 7 Vet. 
App. 216 (1994), Zarycki, and West.  The 
examiners should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994). 
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
examination. 

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  The 
claim should be readjudicated.  If it 
remains denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


